Syllabus by
MARSHALL, CJ
EMPLOYER & EMPLOYE
(250 W3) The widow of a workman, injured in the course of the employment and dying, as a result of such injuries, is not excluded from the presumption of being wholly dependent under Section 1465-82 GC, by the fact that the marriage was contracted after the date of the injury.
Paragraph (a) of sub-section 5 of Section 1465-82 is not limited by the later provisions of that section.
To entitle a widow to death benefits it is only necessary to prove that she was lawfully married to the deceased employee and was living with him at the time of his death, that he was injured in the course of his employment, that his compensation or disability was continuous to the time of his death, and that the death w,as the result of the original injury.
Kinkade, Day and Allen, JJ, concur. Robinson, Jones and Matthias, JJ, concur in propositions one and two of the syllabus and in the judgment.